Title: From Thomas Jefferson to Jones & Howell, 6 January 1808
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell 
                     
                     Washington Jan. 6. 08.
                  
                  Your letter of Dec. 10. is duly recieved and gave me the first intimation that I had omitted a paiment in it’s proper time. on recurring to our letters (for I have not time here to keep regular accounts) I found in fact that some nailrod of Aug. 22. amounting to 281. D. having been omitted to be set down in the moment, in my calendar of paiments to be made, had afterwards entirely escaped me. I am sorry for the omission, as there was no necessity for it. I now inclose you an order of the bank here on that of Philadelphia for 464.75 D. to wit the 281. D. abovementioned, 172.75 D for sheet iron shipped Sep. 23. and 11. D. which I ask the favor of you to pay S. F. Bradford of Philada. for books, having no means of otherwise conveying to him that sum. I have written to him to have it called for.
                  The open articles between us are, according to my notes
                  
                     
                        Nov. 7. pig lead
                        111.34
                     
                     
                        Dec. 1. sheet iron
                        140.47
                     
                  
                  I must pray you now to send on to Richmond 2. tons of nail rod, assorted as usual. I wish you may get it out before your river closes. I salute you with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               